DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. See rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14-15 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by anticipated Kim et al. 20190123113.

    PNG
    media_image1.png
    677
    1359
    media_image1.png
    Greyscale

Regarding claim 1, fig. 7 (with reference to fig. 13) of Kim discloses an organic light emitting display apparatus comprising: 
a substrate 111; 
a pixel array layer (combination layer of 220-263) provided on the substrate 111, the pixel array layer including a thin film transistor 210 and a light emitting diode 260; 
an encapsulation layer 280 covering the pixel array layer; and 
an encapsulation substrate (as labeled by examiner above, 40 and 31 – par [0103]-[0104]) provided on the encapsulation layer, 
wherein the encapsulation substrate includes a first portion (43/293 – see fig. 12) including a first member 293 (in fig. 12) and a second portion (as labeled by examiner above) including a second member (inserted portion), and 
wherein the second portion is formed on a top surface (see portion on top surface of 295) of the encapsulation substrate.

Regarding claim 2, fig. 13 of Kim discloses wherein the first portion (43/293) including the first member 293 is a matrix of the encapsulation substrate, and the second portion including the second member is a structure inserted into the first portion in at least one line pattern (vertical contact line).

Regarding claim 3, par [0105] of Kim discloses wherein the first member 293 includes Al (any one of Mo, Al, Cr, Au, Ti, Ni, Nd and Cu or their alloy).

Regarding claim 4, par [0105] of Kim discloses wherein the second member (inserted portion) includes Ni (any one of Mo, Al, Cr, Au, Ti, Ni, Nd and Cu or their alloy).

Regarding claim 6, fig. 7 of Kim discloses wherein the encapsulation substrate further includes a third portion 41 including a third member 291.

Regarding claim 7, par [0109] of Kim discloses wherein the third member includes Ni.

Regarding claim 8, fig. 7 of Kim discloses wherein the third portion 41 is formed on the top surface of the encapsulation substrate.

    PNG
    media_image2.png
    603
    1325
    media_image2.png
    Greyscale


Regarding claim 9, fig. 7 (with reference to fig. 13) of Kim discloses an organic light emitting display apparatus comprising:
a substrate 111; 
a pixel array layer (combination layer of 220-263) provided on the substrate, the pixel array layer including a thin film transistor 210 and a light emitting diode 260; 
an encapsulation layer 280 covering the pixel array layer; and 
an encapsulation substrate (as labeled by examiner above – 43/42/41) provided on the encapsulation layer, wherein the encapsulation substrate includes a first portion (41) including a first member 291 and a third portion (293(42) and contact portion in contact hole) including a third member 293 (as shown in fig. 12), 
wherein the first portion (41) is formed on a top surface (top surface of 295) of the encapsulation substrate, and 


Regarding claim 10, fig. 7 of Kim discloses wherein the first portion 41 including the first member 291 is a matrix of the encapsulation substrate, and the third portion including the third member is a structure inserted  (see contact portion is inserted in 291) into the first portion 41 (291 is part of first portion) in at least one line pattern (see 293 and 291 form a one line pattern and contact inserted into 291 is another one line pattern).

Regarding claim 11, par [0110] of Kim discloses wherein the first member 291 includes Al.

Regarding claim 12, par [0105] of Kim discloses wherein the third member293 includes Ni.

Regarding claim 14, Kim necessary discloses wherein the encapsulation layer further includes a water absorption member 281 (absorption is a term of degree and some degree of some amount of water would be absorbed into ditch of 281 during processing, for example take the substrate after forming layer 281 and run water on top of it).

    PNG
    media_image3.png
    591
    1344
    media_image3.png
    Greyscale


Regarding claim 15, fig. 7 (with reference to fig. 13) Kim discloses an organic light emitting display apparatus comprising: 
a substrate; 
a pixel array layer provided on the substrate, the pixel array layer including a thin film transistor and a light emitting diode; 
an encapsulation layer covering the pixel array layer; and 
an encapsulation substrate provided on the encapsulation layer,
wherein the encapsulation substrate (as labeled by examiner above – 43/42/41) includes a second portion 41 including a second member 291 and a third portion (293(42) and contact portion in contact hole) including a third member 293, the second member 291 includes Ni (par [0110]), and the third member 293 includes Ni (par [0105]), 
wherein the second portion 291 is form ed on a top surface (top surface of 295) of the encapsulation substrate, and 


Regarding claims 20 – 22, fig. 7 (with reference to fig. 13) of Kim wherein at least a part of the top surface of the encapsulation substrate (top surface of 295) is attached to a back cover 112 (back side of 112 is a back cover) covering a part of the substrate, the pixel array layer, the encapsulation layer, and the encapsulation substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829